Citation Nr: 0214996	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-22 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
neck injury.

2.  Entitlement to service connection for low back pain.

3.  Entitlement to service connection for a hearing loss.

(The issue of entitlement to service connection for 
hidradenitis suppurative of the groin and axilla will be the 
subject a later decision.  The issue of entitlement to 
service connection for a hearing loss will be the subject of 
a post-development decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty October 1990 to May 1994.

This appeal arose from a January 2000 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which had denied entitlement to service 
connection, finding that the claims were not well grounded.  
In April 2002, the claims were readjudicated under the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).

The Board of Veterans Appeals (Board) is undertaking 
additional development on the issue of entitlement to service 
connection for hidradenitis suppurative of the groin and 
axilla pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.

The issue of entitlement to service connection for a hearing 
loss will require a remand for the issuance of a statement of 
the case, pursuant to Manlincon v. West, 12 Vet. App. 119 
(1999).  However, this will be deferred pending other 
development.


FINDINGS OF FACT

1.  The veteran does not suffer from a chronic neck 
disability which can be related to his period of service.

2.  The veteran does not suffer from a low back disability 
which can be related to his period of service.


CONCLUSIONS OF LAW

1.  A chronic neck disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & 
Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that he suffers from neck and low 
back disabilities which had their onset in service.  
Therefore, he believes that service connection is justified.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

Neck injury residuals

The veteran's service medical records reveal that he was seen 
on January 3, 1994, complaining that he had had a popping 
sensation in the neck while lifting weights.  He stated that 
there was no radiation of pain; rather, he felt a tightness 
in the neck.  The examination showed possible tightness.  
There was no evidence of erythema, edema or ecchymosis.  He 
could turn his head to the right and the left and his chin to 
the chest with pain.  There were no further complaints made 
in service.

Following his discharge, the veteran underwent a Persian Gulf 
Registry examination in January 1995.  This noted that he had 
full range of motion of the neck.  There was some mention in 
the records that he had sustained a whiplash injury in the 
1990's.  Neck pain was noted.  A February 1999 MRI of the 
cervical spine revealed loss of the normal lordosis and a 
mild degree of right foraminal narrowing at C3-4 secondary to 
uncovertebral osteophytosis.  

The veteran was examined by VA in September 1999.  He had 
full range of motion looking left to right; flexion and 
extension were also normal.  There was no tenderness to 
palpation of the neck.  No diagnosis of a neck disability was 
made.


Low back pain

A review of the veteran's service medical records show no 
complaints of or treatment for low back pain.  The veteran 
was seen in January 1994 about neck pain after lifting 
weights, but he did not mention any injury to the low back.

At the time of the January 1995 Persian Gulf Registry 
examination, the veteran's low back was noted to be within 
normal limits.  In February 1998, he was seen on an 
outpatient basis by VA for a two day history of low back, 
which had begun after he had bent over to pick something up.  
Forward flexion was to 70 degrees and there was mild 
tenderness at L4-5 on the right.  There were also some muscle 
spasms.  The assessment was low back strain.  In 1999, he 
reported low back pain and stated that he had hurt it 5 years 
before lifting weights. 

The veteran was afforded a VA examination in September 1999.  
He complained of chronic low back pain.  The physical 
examination found tenderness of the right paraspinous 
musculature, as well as mild tenderness to palpation on the 
left.  There was no midline tenderness.  A neurological 
evaluation was normal.  The diagnosis was chronic low back 
pain.  The examiner then stated that "[i]n light of the fact 
that he has no history of any particular injury to his back 
in the military, it is my opinion that this is simply a 
chronic low back pain of unknown etiology.  There is no 
particular event that I can relate this back pain to."

According to an April 2001 statement from the veteran's 
private physician, the veteran was seen on two occasions, on 
September 28 and October 4, 1999.  The diagnoses were disc 
herniation and lumbosacral neuritis.  A December 2000 private 
outpatient treatment note indicated the presence of a lumbar 
disc herniation.


Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2002).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be....reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498. 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

The veteran has been provided with several documents 
notifying him of the evidence and information necessary to 
substantiate his claim.  These documents also include 
explanations of what evidence and information would be 
obtained by VA and what information and evidence he needed to 
provide in support of his claims.

The veteran was originally denied service connection by a 
rating action issued in January 2000; while this denial was 
based upon a finding that the claims were not well grounded, 
it provided a complete explanation of the reasons for the 
findings, as well as an explanation of what evidence was 
needed to support his claims.  He was provided a statement of 
the case (SOC) in September 2000.  This document indicated 
what evidence had been relied upon in denying the veteran's 
claims; it also contained the relevant laws and regulations 
that were used.  In December 2000, the veteran was sent 
correspondence concerning the VCAA.  This letter informed the 
veteran of what VA would do to assist him in the development 
of his claims; it also informed him of what information he 
could provide in support of his claims.  In response to this 
correspondence, the veteran referred to treatment from 
private physicians and from VA.  The RO obtained these 
records and associated them with the claims file.  His claims 
were then readjudicated and he was sent a supplemental 
statement of the case (SSOC) in April 2002.  Again, this 
contained all the relevant laws and regulations and a 
complete explanation of the reasons for the continued denials 
of his claims.  In August 2002, the RO sent the veteran a 
letter informing him that his claims were being forwarded to 
the Board and that he could submit additional evidence in 
support of his claims.

Thus, through a series of letters, SOCs and SSOCs and 
reports, the RO has informed the veteran of the information 
and evidence necessary to substantiate his claims.  The RO 
has also provided the veteran with a VA examination and 
notified him of what evidence and information was being 
obtained by VA and what information and evidence he needed to 
provide in support of his claims.  For these reasons, further 
development is not needed to meet the requirements of VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Discussion

Neck injury residuals

After a careful review of the evidence of record, it is found 
that entitlement to service connection for the residuals of a 
neck injury is not warranted.  The service medical records do 
show that the veteran strained his neck while lifting weights 
in January 1994.  However, no further mention was made of any 
other neck complaints and no follow-up treatment was sought.  
The veteran made no further complaints about his neck until 
the late 1990's following a whiplash injury.  This evidence 
suggests that the injury sustained in service was acute and 
transitory and resolved by his separation.  Moreover, there 
is no evidence that a current neck disability exists.  While 
a MRI conducted in February 1999 referred to some foraminal 
narrowing, the VA examination performed in September 1999 
found that his neck was normal.  No disability of the 
cervical spine was diagnosed.  However, even if a neck 
disability did exist, there is no competent medical evidence 
of record that would relate such a disorder to the acute 
injury sustained in service.  The veteran was informed that 
such nexus evidence was needed; however, he failed to supply 
this information or even to indicate that such evidence might 
exist.  While the veteran believes that he currently suffers 
from a neck disability related to this inservice injury, he 
is not competent, as a layperson, to render an opinion as to 
medical diagnosis or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection for the residuals of a neck injury.


Low back

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a low back 
disability has not been established.  The evidence of record 
does show that the veteran has been diagnosed as having a low 
back disc herniation.  However, there is no objective 
evidence that the veteran ever sustained any injury to the 
low back in service.  It is true that in 1999 he stated that 
he had hurt his back 5 years before while lifting weights and 
that the service medical records from January 1994 had shown 
an acute injury to the neck.  However, the service medical 
records do not contain any references to an injury to the low 
back sustained at that time.  Moreover, the VA examiner, 
after reviewing the records, to include the service medical 
records, opined that the veteran's low back complaints could 
not be related to service since there was no evidence of an 
injury suffered during service.  In fact, it was noted that 
the etiology of his back complaints was unknown.  While the 
veteran believes that his current back complaints are related 
to his period of service, he is not competent to render an 
opinion as to medical causation.  See Espiritu, supra.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability.


ORDER

Service connection for the residuals of a neck injury is 
denied.

Service connection for a low back disability is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



